This was a suit in detinue and trover by Margaret Kennedy Bowden against Josie Francis Bowden and Oscar C. Bowden, resulting in a judgment against the two defendants, *Page 107 
jointly. The appeal is by Josie Francis Bowden, individually and alone.
While we are persuaded that nothing that would result in the judgment appealed from being reversed is argued in the brief filed here on behalf of appellant, it seems enough that we say that no compliance was had with Code 1923, Sec. 6143 which provides for "summons or notice to parties [in this case, Oscar C. Bowden] who do not join in appeal."
Where this is true, our Supreme Court has said that there can be no reversal (of the judgment from which the appeal is taken). Dinsmore v. Cooper, 212 Ala. 485, 103 So. 460.
This concludes the matter for us (Code 1923, Sec. 7318), and the judgment is affirmed.
Affirmed.